 

Exhibit 10.1

 

[giw04xjb104m000001.jpg]

 

Lawrence K. Fish

Chairman of the Board

 

 

April 2, 2020

 

John J. Lynch, Jr.

Dear Jack:

Thank you for offering to take a reduction in your salary due to the significant
impact of the Coronavirus (COVID-19) on our business and customers.  I am
writing to confirm that you and the Company are mutually agreeing to this change
in your pay, with the approval of the Houghton Mifflin Harcourt Company Board of
Directors.

For the period from April 6 until the Company restores its other executives to
full salary, you will be compensated with a salary at the rate of $450,000 per
annum, subject to applicable payroll taxes and withholdings.  You agree to
continue to work on a full-time basis during this time of crisis.  

You acknowledge that this modification does not constitute a termination of your
employment or otherwise constitute “Good Reason” pursuant to your offer letter
dated February 10, 2017. This reduction in your salary is in connection with
across-the-board reductions for other senior executives of the Company.

The terms of your offer letter otherwise remain in effect and unaltered. Your
employment remains “At-Will,” which means that you or the Company may terminate
the employment for any reason or no reason, at any time, with or without
notice.  Nothing in this letter creates a guarantee of continuing employment or
an employment contract, either express or implied.  

 

Cordially,

 

/s/ Lawrence K. Fish

Lawrence K. Fish

Chairman of the Board of Directors of

Houghton Mifflin Harcourt Company

 

 

Accepted and Agreed on this 2nd day of April 2020.

 

/s/ John J. Lynch, Jr.

By:

John J. Lynch, Jr.

 

 

 